Citation Nr: 1641340	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  11-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1953 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating.

Although the Veteran did not submit an explicit notice of disagreement with the October 2008 decision; he filed a claim for an increased rating in July 2009.  To support his claim for increased ratings, he submitted additional private treatment records dated in July 2009, and the RO obtained VA treatment records from October 2009 showing treatment for bilateral hearing loss.  In an October 2009 rating decision, the RO denied the Veteran's claim for an increased rating. 

The U.S. Court of Appeals for the Federal Circuit has found that 38 C.F.R. § 3.156 (b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that even in increased ratings claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156 (b) requires any subsequent decision to relate back to the original claim).  In this case, the evidence received within the appeal period after the initial rating is new and material; hence the appeal arises from the October 2008 rating decision.

The Board remanded this claim in July 2015 and January 2016.

The Veteran originally requested a Board hearing in his July 2011 Substantive Appeal.  However, in a February 2015 signed correspondence, the Veteran requested that his hearing request be withdrawn.  The Veteran has not requested an additional hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

During the pendency of the appeal, the most probative evidence reflects that the Veteran's hearing loss has been no worse than Level II in the right ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Here, the rating issue arises from the initial award of service connection.  The United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006). 

In this case, the Veteran's claim for service connection for the disability on appeal was received in March 2008.  Thereafter, a letter sent to the Veteran in April 2008 provided the notice required under the VCAA.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's lay statements.  VA attempted to obtain the Veteran's SSA records, but was informed in February 2010 that after an exhaustive and comprehensive search, no records were located and further efforts would be futile.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

In this case, the Veteran was afforded VA examinations to evaluate his bilateral hearing loss in September 2008, October 2009, August 2011, November 2014, and September 2015.  The Board finds that, when taken together, the VA examinations are adequate for evaluation purposes because the examiners reviewed the claims file or were otherwise informed of the relevant facts of the Veteran's medical history, considered the lay statements of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria, including the functional effects caused by the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (providing that a VA medical examiner must, in the context of an audiological examination, fully describe the functional effects caused by a hearing disability in his or her final report).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The Board also finds that the most recent examination report substantially complies with its previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim and that no further examinations are necessary.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Initial Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.86.

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Facts and Analysis

The Veteran reported that he has difficulty hearing and understanding conversations.  See September 2015 VA Examination Report.  The Veteran also asserted that he has difficulty understanding words when background noise is present.  See September 2008 VA Examination Report.  

The Veteran underwent a VA examination in September 2008.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ
	 
500
1000 	
2000 	
3000 	
4000	 
RIGHT
35
25 
45
45
45
LEFT
25	
25	
45		 
45	
50	

The puretone threshold average was 40 decibels in the right ear and 41 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  These findings translate to a Level I hearing acuity for the right ear and a level I hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Veteran was provided with a VA examination in October 2009.  The examiner noted that the Veteran reported that he had a stroke in 1985 which resulted in cognitive disorders.  The examiner noted that the Veteran's speech was very dis-fluent (reportedly due to nervousness), but information was concise and intelligible.  The examiner noted however, upon evaluating hearing levels and word recognition ability, that the Veteran's behavioral inconsistencies prevented completion of the tests.  The examiner noted that the Veteran was counseled repeatedly and appeared to be cooperative, but his responses continued to be unreliable.  The examiner's opinion was that inconsistencies were not volitional, but due to the cognitive demands of the tasks presented and therefore there were no credible responses which could be used for rating purposes.  Thus no audiological values were provided for this examination. 

The Veteran underwent a VA examination in August 2011.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ
	 
500
1000 	
2000 	
3000 	
4000	 
RIGHT
95
95 
100
100
105
LEFT
90	
95	
100		 
105	
105

Speech audiometry revealed speech recognition ability of 44 percent in the right ear and 58 percent in the left ear.  The examiner noted that the test results were invalid.  The Veteran's speech recognition levels were not consistent with pure tone findings.  Additionally, the Veteran's conversational abilities were consistent with severe/ profound hearing impairment.  The Veteran and his wife were consistent in reporting the significance of the decline in his hearing over the past year.  The speech recognition scores were performed using a shortened list of words due to the
Veteran's inability to understand most of the words on the list.  In the examiner's opinion, the inconsistencies between the speech recognition and the pure tone testing was not due to an organic loss, but instead due to the Veteran's cognitive deficits.	

The Veteran underwent a VA examination in November 2014.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ
	 
500
1000 	
2000 	
3000 	
4000	 
RIGHT
25
30
35
35
55
LEFT
30
25
35
40
45

The puretone threshold average was 39 decibels in the right ear and 36 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.  The examiner noted that these results appeared to be valid, as there was good interest reliability.  While valid testing results were obtained in November 2014, the audiogram shows that the CIDW-22 word list was used rather than the Maryland CNC thereby rendering the evaluation invalid for VA evaluation purposes.  See 38 C.F.R. § 4.85 (a) ("An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.")  

The Veteran underwent a VA examination in September 2015.  The resulting examination report shows puretone thresholds, in decibels, as follows:

HERTZ
	 
500
1000 	
2000 	
3000 	
4000	 
RIGHT
30
35
35
40
50
LEFT
30
30
35
45
50	

The puretone threshold average was 40 decibels in the right ear and 40 decibels in the left ear.  The Maryland CNC speech discrimination test revealed speech recognition ability of 84 percent in the right ear and 78 percent in the left ear.  The examiner noted that these results appeared to be valid.  These findings translate to a Level II hearing acuity for the right ear and a level III hearing acuity for the left ear under Table VI.  Applying these results to Table VII, a noncompensable disability rating is warranted.  An exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 was not shown.

The Board also notes that the Veteran submitted a private audiogram from July 2009, which revealed pure tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
85
80
90
95
100
LEFT
90
85
85
90
100

The puretone threshold average was 91 decibels in the right ear and 89 decibels in the left ear.  Speech audiometry via the speech recognition test (SRT) revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The test, however, is invalid for the purposes of establishing a rating since the formula used to determine hearing acuity requires a Maryland CNC discrimination test, and there is no indication of the type of speech discrimination test utilized.  Additionally, the report contained a signature by B.F. with credentials ("BS HIS"), which do not signify he is a state-licensed audiologist. 

The Board acknowledges that when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id.  Here, unlike in the Savage case, there is sufficient evidence of record to evaluate the disability during the relevant period.  Moreover, the private audiological data is most likely invalid for the same reasons described by VA examiners who examined the Veteran thereafter as discussed above.  Therefore, the Board finds that it has no duty to seek clarification of the private audiological examination report.

Further, even if the speech discrimination testing is determined to be the Maryland CNC test and the audiologist is state-licensed, the Board finds that the July 2009 private audiological evaluation is entitled to little, if any, probative value with respect to the current severity of the Veteran's hearing loss disability.  Initially, the Board notes that the private audiometric test results are markedly inconsistent with the valid VA audiometric test results dated around the same time, without evidence of an intervening incident to cause worsening/improvement, such as the development or removal of wax in the ears or the development or recovery of an ear infection or flare-up.  Moreover, unlike the VA reports, which accounted for the Veteran's cognitive disability in determining that similar audiological results were not valid for rating purposes, the private report makes no mention of the Veteran's cognitive disability.  Additionally, as noted above, the data is most likely invalid for the same reasons found by the August 2011 VA examiner, who recorded strikingly similar results.  Thus, the record is not probative evidence upon which a compensable rating could be based.

Based on the evidence above, the Board finds that the probative audiometric testing fails to reflect that the Veteran's current bilateral hearing loss disability meets the criteria to warrant a compensable rating at any time during the appeal period.  

The Board acknowledges the Veteran's assertions regarding the severity of his hearing loss and how it has affected his daily activities.  The Board acknowledges that the Veteran is competent to report the symptomatology associated with his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran's assertions that he has trouble hearing are corroborated by the results of his audiogram testing with levels of twenty and over.  The threshold for normal hearing is between 0 and 20 decibels, and any higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  However, as noted above, disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned based on objective audiometric test results.  Thus, without medical evidence of bilateral hearing loss which merits a higher evaluation, the Veteran's condition is properly rated as noncompensable.  

Accordingly, based on the Veteran's audiological examinations, the Board is compelled to conclude that the preponderance of the evidence is against entitlement to a compensable rating for bilateral hearing loss.  In addition, the assignment of staged ratings has been considered and is not for application.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the potential application of other provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1)(2014); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  

Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to hear and comprehend verbal conversations and other noises is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether a claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the Veteran does not contend and there is no evidence that suggests that his hearing loss disability alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


